DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 06/23/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Applicant’s priority claim to foreign document KR10-2020-0174348 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 06/23/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 06/23/2021 are acceptable for examination purposes.

Claim Objections
Claims 2, 6, 13 and 17 are objected to because of the following informalities: 
Claim 2 recites “an operation that was being performed before the defect occurred is to be resumed, after the recovery operation is completed” should be amended to “an operation, that was being performed before the defected occurred, is to be resumed[[,]] after the recovery operation is completed” in order to improve the clarity of the limitation.
Claim 13 recites a similar issue as claim 2.  
Claim 6 recites “provide a host with a rebooting response to indicate that a rebooting command is to be provided, after the recovery operation is completed” should be amended to “provide a host with a rebooting response to indicate that a rebooting command is to be provided[[,]] after the recovery operation is completed” in order to improve the clarity of the limitation.
Claim 17 recites a similar issue as claim 6.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 7, 15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the logic is configured to wait until power being supplied externally is blocked”. Claim 4 is dependent on claim 2 which is dependent from claim 1 and therefore it is determined to be unclear as to what is intended by what the logic is “waiting” for. The Examiner notes that Paragraph [0057] of the originally filed Specification notes “According to an embodiment, when the detected defect is the second type, the memory controller 200 may wait until the external power supply to the storage device 1000 is blocked after the recovery operation is completed. When the power is supplied again after the interruption, the memory controller 200 may resume the operation being performed prior to the occurrence of the defect.” The Examiner additionally notes the language of “according to an embodiment” as potentially indicating the feature is not present in every embodiment of the invention as well as Applicant is reminded although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For purposes of the current action, the limitation is interpreted under broadest reasonable interpretation of the claim language as the controller waiting to transmit a signal until power is not being supplied to the controller. This is then extended to claim 5 wherein it is interpreted that signal output is then performed after power is then being supplied.
Claim 7 recites a similar issue as identified for claim 4 and is interpreted in the same manner as identified above. In this case, it is interpreted that the logic “waits” to reboot until the command is provided from the host to the storage device.
Claims 15 and 16 recite similar issues as claims 4-5 identified above.
Claim 18 recites similar issues as claim 7 identified above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2019/0179694) in view of Siluvainathan (US 2021/0390022).

Regarding claim 1, Park discloses, in the italicized portions, a memory controller, comprising: a storage configured to store first defect information corresponding to a non-repairable defect and second defect information corresponding to a repairable defect ([0048] Debugging data may be a collection of the process-related information or the information of the errors of the hardware, software, or firmware of the data storage device 10, and may be stored in the predetermined first storage space.); an output circuit configured to detect a defect in the memory controller and to output the first or second defect information as defect information corresponding to a detected defect ([0046] The detecting section 201 may detect whether the process of the controller 110 is abnormally terminated while being executed in the data storage device 10. If it is detected that the process of the controller 110 is abnormally terminated, that is, when it is detected that an error occurs in the hardware, software, or firmware of the data storage device 10, the detecting section 201 may notify the collecting section 203 of the abnormal termination, that is, of the error of the hardware, software, or firmware of the data storage device 10.); and logic configured to check a type of the detected defect based on the second defect information when the defect information corresponds to the second defect information and to perform a recovery operation according to the type of the detected defect. Herein it is disclosed by Park that the storage controller contains components for detecting errors occurring during the execution of the controller and subsequently storing the detected errors in a collecting section of the controller. Furthermore, the errors may be identified according to type corresponding to hardware, software or firmware errors. Park does not explicitly disclose identifying repairable or unrepairable errors and performing a recovery operation when it is a repairable error. Regarding the types of errors and performing a recovery operation when the error is repairable, Siluvainathan discloses in Paragraphs [0021] and [0027] “[0021] The recovery logic 110 may include functionality to control a crash recovery process in the storage device 100. The watchdog logic 112 may include functionality to detect a crash of the storage device which may be caused, for example, by software and/or firmware errors, hardware faults, code corruption, data corruption, and/or the like. [0027] To prevent a timeout condition, and a service interruption that may potentially result from a timeout, some embodiments according to this disclosure may maintain a connection with a host during a crash recovery process. For example, in the storage device 100 illustrated in FIG. 1, the recovery logic 110 may implement a crash recovery process that may enable the storage device 100 to maintain a connection with a host 114, while the storage device 100 performs one or more crash recovery tasks such as collecting and saving crash dump data, resetting or reinitializing various components of the storage device 100, notifying the host 114 of a crash and/or error condition, suspending and/or resuming the processing of commands from the host 114, and/or the like. In some embodiments, the storage device 100 may implement one or more of the techniques disclosed herein to maintain a connection with a host during a crash recovery process. In some embodiments, the storage device 100 may implement a crash recovery process, for example, as described in FIG. 2.” Herein it is disclosed by Siluvainathan that the controller contains recovery logic to identify the cause of the error and subsequently perform corrective action according to the type of error. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the error detection and recovery as performed by Siluvainathan in the controller as disclosed by Park in order to address errors while also responding in a timely fashion in order to avoid extended downtime of operation of the storage device (Siluvainathan [0031]). Park and Siluvainathan are analogous art because they are from the same field of endeavor of managing and addressing errors occurring in storage devices.
Regarding claim 2, Siluvainathan further discloses the memory controller of claim 1, wherein the logic is configured to output a control signal to indicate that an operation that was being performed before the defect occurred is to be resumed, after the recovery operation is completed ([0068] FIG. 5 illustrates an embodiment of a method for operating a storage device according to this disclosure. The method illustrated in FIG. 5 may be used, for example, with the systems illustrated in FIG. 1 or 3, but the method is not limited to the details of any particular system. The method 500 may start at operation 502. At operation 504, the method may establish a connection (e.g., through communication interface 102 or 302) between a host (e.g., 114 or 314) and a storage device (e.g., 100 or 300). At operation 506, the method may detect a crash of the storage device (e.g., 100 or 300). At operation 508, the method may suspend, based on detecting the crash, processing commands from the host (e.g., 114 or 314) through the connection (e.g., 102 or 302). At operation 510, the method may recover from the crash of the storage device. At operation 512, the method may resume, based on recovering from the crash, processing commands from the host (e.g., 114 or 314) through the connection (e.g., 102 or 302). The method may end at operation 514.). Herein it is disclosed by Siluvainathan that command processing may resume after recovery is successful.
Regarding claim 3, Siluvainathan further discloses the memory controller of claim 2, wherein when the type of the detected defect is a first type, the logic is configured to control the memory device to acquire firmware data stored in the memory device before the operation, performed prior to occurrence of the defect, is resumed ([0005] Recovering from the crash of the storage device may include reloading firmware for one or more processors of the storage device.). Herein it is disclosed by Siluvainathan that firmware for the storage controller may be reloaded from the storage device. This is performed as part of initialization or reset processes when it is determined to be necessary to recover from the crash. In these cases, the reloading of the firmware may be performed when the detected error, or defect, is determined to be of a first type to warrant requiring reloading of the firmware.
Regarding claim 4, Siluvainathan further discloses the memory controller of claim 2, wherein when the type of the detected defect is a second type, the logic is configured to wait until power being supplied externally is blocked, after the recovery operation is completed (Figure 4 and [0058] At operation 412, a management processor implementing the recovery logic 310 may initiate a full or partial restart on one or more components of the storage device 300. For example, any of the functionality in storage device controller 306 including the one or more CPUs 330 may be fully restarted with data structures initialized to the extent of a normal power up restart. In some implementations, this may include reloading some or all of the firmware for one or more of the CPUs 330, for example, because code corruption of the firmware may have been a cause of the crash. In some implementations, restarting one or more components of the storage device 300 may clean up one or more pending administrative and/or I/O commands from the host 314.). Herein it is disclosed by Siluvainathan that the storage device may be reset and therefore power is blocked to the device before supplying power to then restart the components of the device. This is encompassed in Steps 409-412 of Figure 4 wherein a full restart is performed.
Regarding claim 5, Siluvainathan further discloses the memory controller of claim 4, wherein the logic is configured to output a control signal to indicate that the operation that was being performed before the defect occurred, is to be resumed when the power is supplied again after being blocked (Figure 4 and [0058]). Steps 416-421 of Figure 4 further indicate after restarting the device, command processing may resume after the storage device signals that the recovery operation has been completed.
Regarding claim 8, Siluvainathan further discloses the memory controller of claim 2, wherein when the type of the detected defect is a second type, the logic is configured to perform a reboot after the recovery operation is completed (Figure 4 and [0067] The operations and/or components described with respect to the embodiment illustrated in FIGS. 3 and 4, as well as any other embodiments described herein, are example operations and/or components. In some embodiments, some operations and/or components may be omitted and/or other operations and/or components may be included. Moreover, in some embodiments, the temporal and/or spatial order of the operations and/or components may be varied.). As noted by Siluvainathan, the order of steps may be varied. This includes when the storage is reset as part of the recovery process. Additionally, it is noted that saving crash information may be a recovery task which is performing before resetting the device as depicted in Figure 4. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to restart the storage device after the recovery operation is performed in order to avoid losing any critical information.
Regarding claim 9, Siluvainathan further discloses the memory controller of claim 2, wherein when the type of the detected defect is a second type, the logic is configured to provide a host with a defect occurrence response providing notification that the defect occurred before performing the recovery operation ([0069] The method 600 may start at operation 602. At operation 604, the method may maintain a connection between a storage device e.g., 100 or 300) and a host e.g., 114 or 314) through a communication interface (e.g., 102 or 302). At operation 606, the method may detect a crash at the storage device (e.g., 100 or 300). At operation 608, the method may notify the host (e.g., 114 or 314) of the crash through the connection (e.g., 102 or 302). At operation 610, the method may restart one or more components of the storage device (e.g., 100 or 300) based on detecting the crash. The method may end at operation 612.). Herein it is disclosed by Siluvainathan that the host is notified of the crash before performing any subsequent steps.
Regarding claim 10, Siluvainathan further discloses the memory controller of claim 1, wherein the second defect information includes information indicating a logical defect occurring in firmware in the memory controller, and information indicating a physical defect occurring in a buffer memory in the memory controller ([0048] At operation 403, the watchdog logic 312 may detect a crash of the storage device 300. The crash may be caused by any source of failure such as software and/or firmware errors, hardware faults, code corruption, data corruption, and/or the like. The detection of a crash may cause the recovery logic 310 to initiate a crash recovery process which may proceed as described below.). Herein it is disclosed by Siluvainathan that the defect may include firmware errors or hardware faults which would include errors in buffer memory.
Regarding claim 11, Siluvainathan further discloses the memory controller of claim 1, further comprising an operation controller configured to store a command to perform an operation corresponding to the request in a command queue, and to provide commands stored in the command queue to the memory device, wherein the logic is configured to provide a notification signal to the operation controller to stop outputting the commands stored in the command queue when the recovery operation starts ([0049] At operation 404, the storage device 300 may notify the host 314 that a crash event has occurred. Some crash events may prevent the storage device 300 and host 314 from communicating through one or more queues. In some embodiments, the storage device 300 may notify the host 314 that a crash has occurred, for example, by sending one or more asynchronous event notifications to the host 314 through the NVMe interface 304. In some embodiments, one or more VMs at the host 314 may receive asynchronous event notifications. For example, one or more of the controllers 320, 322, 324, and/or 326 may each send an asynchronous event notification to a corresponding VM at the host 314. In some embodiments, an asynchronous event notification may be implemented as a completion of a command sent by the host 314. For example, the host 314 may send an asynchronous event request command, which may not have a timeout, to the device 300. The device 300 may keep the asynchronous event request command and not respond to it until the device has an event to communicate to the host 314. The device 300 may then respond by sending a completion to the host 314 including a notification of a crash event. [0050] At operation 405, the storage device 300 may suspend fetching and/or processing commands. This may be implemented, for example, by disabling command arbitration on one or more of the controllers 320, 322, 324, and/or 326. [0051] In some embodiments, the host 314 may issue events such as controller enable, controller shutdown, controller reset, and/or the like, through an NVMe register space that is accessible to one or more of the NVMe controllers 320, 322, 324, and/or 326.). Herein it is disclosed by Siluvainathan that the host is notified when an error occurs and the storage controller subsequently stops processing commands. As part of the process, the host also issues events such as controller shutdown which therefore stop the host from transmitting additional commands to the queue until recovery has been performed.
Regarding claim 12, Park discloses, in the italicized portions, a storage device, comprising: a memory device including a plurality of memory blocks ([0031] The nonvolatile memory device 120 may write data or output written data according to the control of the controller 110. The nonvolatile memory device 120 may be implemented using a memory device selected among various nonvolatile memory devices such as an electrically erasable and programmable ROM (EEPROM), a NAND flash memory, a NOR flash memory, a phase-change RAM (PRAM), a resistive RAM (ReRAM), a ferroelectric RAM (FRAM), and a spin torque transfer magnetic RAM (STT-MRAM). The nonvolatile memory device 120 may include a plurality of dies, a plurality of chips, or a plurality of packages. Furthermore, the nonvolatile memory device 120 may be comprised of single level cells each storing 1 bit of data or multi-level cells each storing a plurality of bits of data.); a buffer memory configured to temporarily store data from a host or the memory device ([0033] The second storage space may be, for example, a region used as an input/output (IO) buffer for temporarily storing data to be transmitted and received between the host device and the nonvolatile memory device 120, but it is to be noted that the embodiment is not limited thereto.); and a memory controller configured to control the memory device to perform an operation corresponding to a request from the host, wherein the memory controller is configured to: detect a defect occurring in the memory controller or the buffer memory ([0048]), check whether or not the defect is reparable based on information in a defect information table, and perform a recovery operation according to a type of the defect when the defect is reparable. Herein it is disclosed by Park that the storage controller contains components for detecting errors occurring during the execution of the controller and subsequently storing the detected errors in a collecting section of the controller. Furthermore, the errors may be identified according to type corresponding to hardware, software or firmware errors. Park does not explicitly disclose identifying repairable or unrepairable errors and performing a recovery operation when it is a repairable error. Regarding the types of errors and performing a recovery operation when the error is repairable, Siluvainathan discloses in Paragraphs [0021] and [0027] that the controller contains recovery logic to identify the cause of the error and subsequently perform corrective action according to the type of error. Claim 12 is rejected on a similar basis as claim 1.
Regarding claim 13, Siluvainathan further discloses the storage device of claim 12, wherein the defect information table includes first defect information corresponding to a non-repairable defect and second defect information corresponding to a repairable defect, and the second defect information indicates a logical defect occurring in firmware in the memory controller and a physical defect occurring in the buffer memory ([0021] and [0027] and [0048]). Herein it is disclosed by Siluvainathan that the defect may include firmware errors or hardware faults which would include errors in buffer memory. Furthermore it is noted a recovery process is performed when the system is able to address the identified error. Claim 13 is rejected on a similar basis as claims 1 and 10.
Regarding claim 14, Siluvainathan further discloses the storage device of claim 12, wherein the memory controller is configured to resume an operation that was being performed before the defect occurred, after the recovery operation is completed ([0068]). Claim 14 is rejected on a similar basis as claim 2.
Regarding claim 15, Siluvainathan further discloses the storage device of claim 14, wherein when the type of the detected defect is a second type, the memory controller is configured to wait until power being supplied externally to the storage device is blocked, after the recovery operation is completed (Figure 4 and [0058]). Claim 15 is rejected on a similar basis as claim 4.
Regarding claim 16, Siluvainathan further discloses the storage device of claim 15, wherein the memory controller is configured to resume the operation that was being performed before the defect occurred when the power is supplied again after being blocked (Figure 4 and [0058]). Claim 16 is rejected on a similar basis as claim 5.
Regarding claim 19, Siluvainathan further discloses the storage device of claim 14, wherein when the type of the detected defect is a second type, the memory controller is configured to perform a reboot operation after the recovery operation is completed (Figure 4 and [0067]). Claim 19 is rejected on a similar basis as claim 8.
Regarding claim 20, Siluvainathan further discloses the storage device of claim 14, wherein when the type of the detected defect is a second type, the memory controller is configured to provide the host with a defect occurrence response to indicate that the defect occurred, before the recovery operation is performed ([0069]). Claim 20 is rejected on a similar basis as claim 9.


Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Siluvainathan and further in view of Fai et al. (2013/0007347).

Regarding claim 6, Park and Siluvainathan do not explicitly disclose the memory controller of claim 2, wherein when the type of the detected defect is a second type, the logic is configured to provide a host with a rebooting response to indicate that a rebooting command is to be provided, after the recovery operation is completed. Regarding this limitation, Fai discloses in Paragraph [0053] “The process 300 includes receiving, at a memory device, an indication to boot the memory device (at 302). Such an indication can include a variety of signals and/or commands that a memory device, e.g., the NVM package 104 and/or the NVM memory package 154, may receive. For example, a chip enable assertion signal received from a host device (e.g., the host device 102 and/or the host device 152) can be an indication to boot. In another example, a memory device being powered on from an unpowered state can serve as an indication to boot the memory device. In another example, a boot command received from a host (e.g., the host device 102 and/or the host device 152) can be an indication to boot a memory device. In some implementations, a memory device may determine that it should reboot. For example, the memory controller 124 of the NVM package 104 may determine that it should reboot after encountering a particular type of error.” Herein it is disclosed by Fai that the memory controller may determine that a reboot is required and therefore the host may provide a boot command to the memory for it to boot. In this manner it would be obvious to one of ordinary skill in the art before the effective date of the claimed invention for the storage controller as disclosed by Park and Siluvainathan to prompt the host for reboot as disclosed by Fai for performance purposes through direction of the host which may include differing types of boot information (Fai [0020]). Park, Siluvainathan, and Fai are analogous art because they are from the same field of endeavor of managing and addressing errors occurring in storage devices.
Regarding claim 7, Fai further discloses the memory controller of claim 6, wherein the logic is configured to wait until the rebooting command is provided to the memory controller since the rebooting response is provided to the host ([0061] For example, the host device 102 may receive a read request (or identify a need to read data) pertaining to a range of logical addresses, determine that the range of logical addresses corresponds to the NVM package 104, and determine that the NVM package 104 is powered off. Based on such a determination, a boot command can be provided to the memory device (at 406). For example, the host device 102 can provide a command to "boot from host" to the NVM package 104. In response to providing such a command, a host device can wait to provide boot information to the memory device until an indication is received that the memory device is ready to receive the boot information (at 408).). Herein it is disclosed by Fai that once the memory device is powered off, the device may wait until a boot command is provided by the host before boot operations are performed.
Regarding claim 17, Park and Siluvainathan do not explicitly disclose the storage device of claim 14, wherein when the type of the detected defect is a second type, the memory controller is configured to provide the host with a rebooting response to indicate that a rebooting command is to be provided, after the recovery operation is completed. Regarding this limitation, Fai discloses in Paragraph [0053] that the memory controller may determine that a reboot is required and therefore the host may provide a boot command to the memory for it to boot. Claim 17 is rejected on a similar basis as claim 6.
Regarding claim 18, Fai further discloses the storage device of claim 17, wherein the memory controller is configured to wait until the rebooting command is provided to the memory controller since the rebooting response is provided to the host ([0061]). Claim 18 is rejected on a similar basis as claim 7.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/GAUTAM SAIN/Primary Examiner, Art Unit 2135